748 A.2d 915 (1995)
In the Matter of James L. BIKOFF, Esquire.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 95-BG-530.
District of Columbia Court of Appeals.
July 12, 1995.
Before SCHWELB and KING, Associate Judges; and MACK, Senior Judge.

ORDER
PER CURIAM.
On consideration of the report and recommendation of the Board on Professional Responsibility, recommending that the respondent be suspended for sixty days, letter from Bar Counsel electing not to note an exception to the report and recommendation of the Board on Professional Responsibility, Letter from respondent electing not to note an exception to the report and recommendation of the Board on Professional Responsibility, and respondent's unopposed motion for shortening of time within which suspension takes effect, it is
ORDERED, sua sponte, that, pursuant to Rule XI, § 11(f)(1) of the Rules Governing the Bar, effective January 1, 1995, the recommendation by the Board on Professional Responsibility to impose discipline consisting of a sixty day suspension from the practice of law is hereby adopted and imposed by this Court. It is
FURTHER ORDERED that respondent's motion is granted and the sixty day suspension shall be nunc pro tunc to July 7, 1995. It is
FURTHER ORDERED that respondent's attention is drawn to the requirement of D.C.App.Rule XI, § 14 relating to suspended attorneys and to the provisions of § 16(c) dealing with the timing of eligibility for reinstatement as related to compliance with § 14, including the filing of the required affidavit.